Citation Nr: 1529305	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-19 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for cervical dysplasia.  

3.  Entitlement to service connection for an acquired psychiatric disorder.  

4.  Entitlement to service connection for cervical dysplasia.  

5.  Entitlement to service connection for left shoulder disability.

6.  Entitlement to service connection for a right knee disability.  

7.  Entitlement to disability rating greater than 30 percent for service-connected head injury residuals.  

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the United States Army from October 1987 to February 1988 and from April 1989 to July 1994.  She had subsequent Reserve service from 1994 to 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions in August 2009, August 2011, and July 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to a higher disability rating for service-connected head injury residuals with headaches, service connection for an acquired psychiatric disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed decision dated in January 1995, a claim for service connection for a chronic acquired psychiatric disorder was denied.  The denial was affirmed in an unappealed June 2003 rating action; no new and material evidence pertinent to this claim was received by VA within one year from the dates that the RO mailed notice of the adverse determinations to the Veteran.

2.  In an unappealed decision dated in January 1995, a claim for service connection for postoperative cervical dysplasia was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

3.  Evidence received since the January 1995 and June 2003 rating decisions is new and raises a reasonable possibility of substantiating the underlying claims of service connection for chronic acquired psychiatric disorder and postoperative cervical dysplasia. 

4.  Cervical dysplasia alone does not constitute a disability for which VA compensation benefits may be awarded.  There is no evidence or allegation of any current underlying disability or chronic residuals etiologically related to cervical dysplasia.

5.  The competent medical and most probative evidence reflects that the Veteran's single in-service episode of left shoulder pain was acute and transient, and a continuing permanent disability was not then present; as such, the weight of the evidence is against a finding that a chronic left shoulder disability, diagnosed as left shoulder strain, was present in service and there is no such evidence relating it to service.

6.  The competent medical and most probative evidence fails to establish that a right knee disability, diagnosed as iliotibial band syndrome, was present in service and there is no such evidence relating it to service.






CONCLUSIONS OF LAW

1.  The unappealed June 2003 rating decision that denied service connection for a chronic acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a chronic acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The unappealed January 1995 rating decision that denied service connection for postoperative cervical dysplasia is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1994).

4.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for postoperative cervical dysplasia.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for service connection for cervical dysplasia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

6.  The criteria for service connection for a left shoulder disability, diagnosed as left shoulder strain, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for service connection for a right knee disability, diagnosed as iliotibial band syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letters dated in March 2009 and April 2011 of VA's duty to assist her in substantiating her claims, and the effect of this duty upon her claims.  These letters also informed her of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letters addressed all notice elements and predated the initial adjudications by the AOJ in August 2009 and August 2011, nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of her claims.  In-service treatment records, pertinent post-service records and Social Security Administration (SSA) records, have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed herself of the opportunity to submit relevant documents and argument in support of her claims, including personal statements and arguments from her representative.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in September 2010, July 2011, November 2012, and December 2012.  The Board finds that the examination reports are more than adequate, as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

A VA examination has not been provided to address the Veteran's claimed right knee disability.  However, the Board finds that such an examination is not required because the record does not indicate that this disability has a causal connection or may be associated with her active military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

As discussed below, the Veteran has asserted that service connection for a right knee disability is warranted, but service treatment records do not reflect that she experienced any right knee problems during military service and there is no event in service to which an examiner could link a knee disability.  See also Paralyzed Veterans of America , et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  

As a result, the only evidence of record that relates the Veteran's claimed right knee disability to service are her own lay assertions, which alone are not sufficient to render a VA examination or opinion necessary and do not trigger VA's duty to obtain a medical opinion to decide the claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's conclusory generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the right knee claim, and an examination is not required here, even under the low threshold of McLendon.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra. 

II.  Law and Analysis for New and Material Evidence

The Veteran contends that she has submitted new and material evidence sufficient to reopen her previously denied service connection claims for an acquired psychiatric disorder and postoperative cervical dysplasia.  

Claims for entitlement to service connection for an acquired psychiatric disorder and postoperative cervical dysplasia were initially denied by an unappealed rating decision in January 1995.  In a later decision dated in June 2003, the RO affirmed the denial of service connection for an acquired psychiatric disorder, on the basis that new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal these adverse determinations, nor did she submit any new and material evidence within a year following the decisions.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decisions therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In 2009, the Veteran sought to reopen these claims.  The current appeal arises from the RO's August 2009 and August 2011 rating decisions that continued the previous denials of service connection.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The Board finds that new and material evidence has been submitted since the last final rating decision in June 2003 to reopen the claim for service connection for a psychiatric disorder.  The evidence of record at the time consisted of service treatment records, which are entirely negative for complaints or findings of symptoms indicative of a chronic acquired psychiatric disorder.  Post-service treatment records show that the Veteran was treated for depression symptoms, which she attributed to chronic pain, but also show that she then failed to appear for a scheduled VA examination to obtain a medical opinion.  In denying the Veteran's claim, the RO found, in pertinent part, that there was no evidence the Veteran had a chronic psychiatric disorder related to her service-connected conditions. 

Since the June 2003 rating decision, newly-received evidence includes a medical opinion from a private physician who concluded the Veteran's service-connected back and headaches disabilities caused her major depressive disorder.  See Medical Opinion dated in September 2014 from H. Henderson-Gallagin, Ph.D.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  It is also material because it addresses evidence of a fundamental requirement for service connection-a current psychiatric diagnosis and its possible correlation to military service-that was not of record at the time of the prior final decision in June 2003.  

The Board also finds that new and material evidence has been submitted since the last final rating decision in January 1995 to reopen the claim for service connection for cervical dysplasia.  At that time the evidence of record consisted of service treatment records, which show the Veteran was treated for cervical dysplasia in 1990.  Also of record was an October 1994 VA examination report which noted the Veteran's gynecological examination was normal.  In denying the Veteran's claim, the RO basically found the cervical dysplasia was shown to be a temporary condition that resolved without disability.  

Since the January 1995 rating decision, newly-received evidence includes post-service treatment records, which show the Veteran was treated for repeated episodes of cervical dysplasia in 1995 and 2002.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  The treatment records are also material because they show a recurrence of cervical dysplasia, evidence that was not of record at the time of the prior final decision in January 1995.  

In both cases, per the criteria of Shade, the newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between that disability and service, and provides a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that the evidence received since the last final rating determinations in January 1995 and June 2003 is new and material to reopen claims for service connection for an acquired psychiatric disorder and cervical dysplasia.  38 U.S.C.A. § 5108.  The reopened issues will be addressed on a de novo basis in the service connection section below.

III.  Law and Analysis for Service Connection

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as arthritis are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Arthritis is subject to presumptive service connection under 38 CFR § 3.309(a). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A.  Cervical Dysplasia

The Veteran seeks service connection for cervical dysplasia.

The service treatment records from her period of active duty show that in 1990, the Veteran underwent laser ablation for cervical dysplasia.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining time in service to suggest that this episode constituted a chronic disease process or that provides a basis for a current diagnosis.  It appears she continued to serve until her separation in 1994 without any further complaints or treatment.

The Veteran later underwent a VA examination in October 1994, within months of service discharge.  The examiner reviewed the claims file and noted the Veteran had a history of in-service laser treatment of the cervix for dysplasia, but that since then her Pap smears had been negative.  She has also had regular menstrual cycles and normal periods.  She was not receiving any current treatment for cervical dysplasia and there was no functional impairment resulting from it.  The examination and Pap results were both normal.  The clinical impression was history of dysplasia of the cervix. 

However other post-service clinical records indicate that the Veteran underwent a colposcopy in November 1995-a little over one year after her separation from service-for recurrence of mild dysplasia and for moderate dysplasia in November 2002.  An entry dated in June 2009 notes the Veteran's problems with cervical dysplasia appeared to be clear at that point.  See VA Progress Note dated June 17, 2009.  There is no indication that the Veteran is currently being treated for any acute gynecologic symptoms or other residuals of dysplasia.  She has not submitted or identified any medical records, which show she has complained of or received treatment for cervical dysplasia since her last abnormal Pap test in 2002.  

In this case, the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with any disability of cervical dysplasia or residuals associated with the in-service cervical dysplasia.  There is no disputing the in-service treatment records that indicate treatment for cervical dysplasia.  But merely establishing treatment for symptoms while in service is not tantamount to granting service connection because there also has to be chronic residual disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268 (1997) (current disability means a disability shown by competent evidence to exist).  The Veteran's in-service cervical dysplasia is shown to have resolved and not to have resulted in any current disability.  Thus it is clear that a continuing permanent disability is not present.  While cervical dysplasia may, or may not, be a manifestation of a chronic underlying gynecologic disorder, it does not appear to be disabling itself.  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2014); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).

Pertinent to gynecological disabilities, findings of cervical dysplasia alone are not service-connectable disabilities, although they may be etiologically related to a later diagnosis of cervical cancer.  60 Fed. Reg. 19,851 (April 21, 1995).  The VA rule explained that cervical dysplasia is neither disease nor injury, but a cellular abnormality of the cervix revealed by a Pap smear.  It may resolve without residuals or it may represent a premalignant condition which is a forerunner of carcinoma or carcinoma in situ of the cervix.  If carcinoma develops in service, whether or not preceded by cervical dysplasia, it will be service connected.  If carcinoma develops after service, the diagnosis of cervical dysplasia in service may or may not be a factor in establishing service connection, which will be determined under either presumptive provisions of 38 CFR 3.309(a) or the general principles relating to service connection in 38 CFR 3.303 et seq.  

Further, there is nothing in the medical record that suggests the Veteran has exhibited an actual disability related to her history of cervical dysplasia, such as carcinoma of the cervix, for which service connection can be granted.  She has presented no competent medical evidence to the contrary.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of a clear diagnosis, or abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no current evidence of the claimed disorder, as in the case here, that holding would not apply.  Based on this evidentiary posture, service connection cannot be awarded.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the preponderance of the evidence is against the claim for service connection for cervical dysplasia, it must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left shoulder

The Veteran is seeking service connection for a left shoulder disability.  She has consistently denied that it is the result of trauma, but rather asserts that the condition developed as a result of the performance of her duties including repetitive marching and carrying heavy rucksacks.  See VA Form 21-4138, dated December 2, 2009.  

Service treatment records confirm that in June 1994, just prior to service discharge, the Veteran was treated for left shoulder injury.  An X-ray was negative.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining time in service to suggest that the episode constituted a chronic disease process or that provide a basis for a current diagnosis.  A discharge examination report is not of record for this period of service.  

However following separation from active duty service, the Veteran continued to serve with the Army Reserve.  Although there is no official documentation of any periods of active duty for training or inactive duty for training, the Board points out that the Veteran does not assert that her claimed left shoulder disability developed during her period of reserve service.  In fact, the Veteran has specifically stated that she did not go to any medical personnel while in reserves or get a line-of-duty (LOD) for her shoulder so there is no contemporaneous evidence in the service records of injury to the left shoulder during her reserve service.  

One of the earliest relevant medical evidence is found in a reserve record which shows the Veteran had been placed on physical profile in February 2004 for left shoulder pain as well as chronic low back pain for which she was receiving 60 percent for a service-connected back disability.  An Army Reserve Retention Examination Report dated in January 2005, shows the examiner noted the Veteran's history of left shoulder pain for the last year indicating there was no specific injury or diagnosis.  The next relevant medical evidence is dated in 2009 when the Veteran sought treatment for a suspected left rotator cuff tear.  See Physical Therapy Consult, dated March 24, 2009.  However a subsequent X-ray of the left shoulder was normal.  See VA Rheumatology Outpatient Note, dated June 29, 2009.  

The Veteran underwent a VA examination in October 2012 for the specific purpose of obtaining an opinion as to whether or not any current left shoulder disability could be related to service.  The examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran reported having left shoulder pain when she was in the reserves, but did not recall having a distinct injury during training.  She also did not go to any medical personnel while in reserves or get a LOD for her shoulder.  

Examination revealed no evidence of functional loss/impairment of the left shoulder.  Shoulder strength was normal and specific tests for rotator cuff conditions were negative.  There was no evidence of mechanical symptoms such as clicking and catching and no history of recurrent dislocation.  X-rays were negative for degenerative or traumatic arthritis or soft tissue injury.  The diagnosis was left shoulder strain, which the examiner concluded was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She explained that service treatment records showed no objective evidence that the Veteran had a chronic or significant left shoulder condition during military duty, at the time of military discharge, or in the proximate post-military discharge period.  The one service record that noted a left shoulder complaint in June 1994, indicated that both the exam and X-ray of the left shoulder were normal.  The Veteran did not report a trauma to her left shoulder at that time.  In addition, the first post military complaint of shoulder pain is in March 1996 for the right shoulder and in fact this note specifically stated "no pain on the left."  

This VA opinion is highly probative in that it is based upon a complete review of the Veteran's entire claims file and supported by adequate rationale.  The VA examiner considered the Veteran's history of in-service left shoulder problems, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's current symptoms in the context of that history.  Also considered were the Veteran's beliefs that her current left shoulder symptomatology developed as a result of her military service.  The examiner had sufficient facts and data and as a result was able to fully address the salient question as to the origin of the Veteran's left shoulder disability had its relationship to military service.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  See Hickson v. West, 12 Vet. App. 247.

In this case, the evidence of record does not provide any medical basis for holding that the claimed left shoulder disability was incurred in service.  The Board acknowledges the Veteran's contention that she has experienced shoulder pain as a result of her military duties.  However, as has been discussed herein, service treatment records are entirely negative for shoulder complaints with the sole exception of the 1994 entry, noting chronic left shoulder pain with no relevant findings or diagnosis.  But merely establishing treatment for symptoms while in service is not tantamount to establishing service connection because there also has to be chronic residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  The most probative evidence suggests that any left shoulder pain the Veteran experienced during her active duty service was acute and transitory, and completely resolved by the time of service discharge, such that it was not indicative of a chronic disability.  Thus it is clear that a continuing permanent disability was not then present.  In addition, the single competent medical opinion of record conclusively determined that there was no basis for finding that the current left shoulder strain symptoms are the same as the left shoulder symptoms treated during active duty.

Therefore, after weighing all the evidence, the Board finds that the criteria for service connection for a left shoulder disability have not been met, and the Veteran's claim is therefore denied.


C.  Right knee

The Veteran seeks service connection for a right knee disability which she contends had its onset during her military service as a result of training for Air Assault School.  She states that her right leg gave way while running on gravel.  She stopped training and was seen in sick call where rest was prescribed.  She signed back up for the class but continued to have complaints of pain for which she sought treatment.  See VA Form 21-4138, dated December 2, 2009.  

However service treatment records show the Veteran did not indicate any specific right knee complaints or symptomatology during service, and none are documented.  These records do confirm that in 1989 during her second period of service the Veteran was seen for complaints of dizziness after falling and bumping her head during a PT run.  Subsequently dated records show the Veteran was seen for follow-up related to this injury, but that her complaints were primarily confined to headaches and dizzy spells, with no mention of the right knee.  A discharge examination report is not of record for this period of service ending in 1994.  However following separation from active duty service, the Veteran continued to serve with the Army Reserve.  

That said, the earliest relevant medical evidence regarding the Veteran's right knee is found in a post-service VA outpatient treatment record dated in June 1999, approximately five years after her period of active duty.  At that time the Veteran complained of persistent knee pain.  With the exception of a very minimal amount of crepitus, examination of the right knee, including X-ray findings, was negative.  The examiner determined the Veteran had anterior knee pain of unknown etiology, possibly due to chondromalacia, patellar tendinitis, or prepatellar bursitis.  There was no mention of previous a right knee injury associated with military service.

Also of record is a January 2005 Army Reserve Retention Examination Report, which shows the Veteran gave a history of right knee pain and instability.  The examiner noted the history of chronic right knee pain, but provided no further summary or elaboration of the historical information.  The next relevant medical evidence is a VA outpatient record dated in 2009, four years later, which shows the Veteran was treated for right knee pain and swelling consistent with iliotibial band syndrome.  A MRI report from April 2009, was normal with the exception of mild surface irregularity along the cartilage within the lateral compartment.  

In this case, the weight of the competent and credible evidence establishes that the Veteran's right knee symptomatology first manifested 5 years after service separation and did not manifest in service.  The fact that no pertinent right knee problems were actually identified prior to 1999 diminishes the probative value of the Veteran assertion of an in-service right knee injury and is evidence that weighs against the claim.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

What remains for consideration is whether or not in the absence of a diagnosis in service, and/or continuity of symptoms, the Veteran's current right knee disability may nonetheless somehow otherwise be related to her military service decades earlier.  However, there is no medical evidence linking any right knee disability to service, and the Veteran has not submitted any medical opinion that relates a right knee disability to service/events therein.  See Hickson supra.  As noted above, the record in this case is negative for any indication, other than the Veteran's own general assertion, that she has a current right knee disability due to an in-service injury.  As such, her sole assertion that she wants service connection for a right knee disability is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Based on the foregoing, the Board is unable to attribute the Veteran's current right knee symptomatology to her military service.  Although she may be competent to assert that her right knee was injured in service during training, her credibility is undermined as the contemporaneous service records stand in sharp contrast to her more recent lay reports, and fail to corroborate her description of the event and the type of injury sustained.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

In particular, service treatment records show neither complaints nor evidence of chronic right knee problems in service, or treatment for a right knee injury, despite there being treatment for other injuries related to training.  Also, the Veteran's initial application for disability benefits in 1994 makes no mention of right knee problems despite identifying various other disabilities that she believed to be related to service.  Based upon the language and context of the earlier (1994) claim, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that she was experiencing at that time, which she had felt to have continued since service.  Her failure to report any complaints of right knee problems at that time, is persuasive evidence that she was not then experiencing any relevant problems and outweighs her present recollection to the contrary.  Moreover, when treatment was provided 5 years after active duty, the Veteran did not indicate that her right knee was previously injured or that she had continuous problems since service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Therefore, after weighing all the evidence, the Board finds that the preponderance of the evidence is against a finding of entitlement to service connection for a right knee disability.

IV.  Additional Considerations and Conclusion

Consideration has of course been given to the Veteran's assertions that her claimed left shoulder and right knee disabilities had their onset in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing musculoskeletal disabilities and/or their etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to report that she had left shoulder and right knee pain, during and since service.  However, she is not competent to diagnose chronic disabilities or to opine on the relationship between her in-service activities and current disabilities.  Such assessments are not simple in nature and in this case, require specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, her lay evidence as to nexus is not competent in this case. 

Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b)


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for postoperative cervical dysplasia is reopened, and to this extent only, the appeal is granted. 

Service connection for cervical dysplasia is denied.  

Service connection for a left shoulder disability is denied.

Service connection for a right knee disability is denied.  




REMAND

The Veteran is seeking service connection for an acquired psychiatric disability, diagnosed as major depressive disorder.

The Veteran is seeking service connection for her psychiatric symptoms which she asserts were caused or made worse by the chronic pain due to her service-connected back and headache disabilities.  In this regard, service connection is currently in effect for herniated nucleus pulposus with sciatica, rated as 60 percent disabling and head injury residuals with headaches, rated as 30 percent disabling.

The record reflects that the Veteran has been seen many times after military service for psychiatric treatment.  The earliest medical evidence is found in VA medical treatment records dated in February 2000, at which time the Veteran related feelings of depression associated with chronic back pain.  She was to continue her current therapy and start the medication Paxil for her depression symptoms.  See VA ambulatory/outpatient care note dated February 22, 2000.  

When examined by VA examination in July 2011, the examiner determined that the Veteran's diagnosed major depressive disorder was less likely as not (less than 50/50 probability) caused by or result her herniated nucleus pulposus with sciatica.  There is no evidence in available records that the Veteran's depression is due to any type of back problems.  The examiner explained that according to available records the Veteran's back problem reportedly had its onset in 1993 (per medical C&P exam) and her depression did not onset until 12 year later.  Mental health treatment records indicate that at the time of onset of her depression in 2005 she was experiencing numerous ongoing and chronic life stress including concurrent responsibilities of college studies, full-time employment, single parenting and dealing with some turbulent relationships with her family of origin.  In addition, the depression was not aggravated by back problems because the depressive symptoms did not pre-exist the back problems, but had their onset approximately 12 years after onset of the back problems.  

Since then, the Veteran has submitted a September 2014 medical opinion from a private psychologist, Dr. Henderson-Gallagin, who concluded that based on interview and the claims file that the Veteran's service connected back and headaches have caused, or at least more likely than not, have aggravated her major depressive disorder.  Citing to various medical resources, the psychologist noted that there is a body of literature detailing the connection between depression and anxiety symptomatology in individuals with headaches (like the ones the Veteran struggles with) and psychiatric disorders similar to her major depressive disorder complaints.  Moreover, Dr. Henderson-Gallagin noted that individuals with this type of medical issue and major depressive disorder debilitation become disabled due to the holistic effect of medical and psychiatric disturbance just like the service-connected back, headaches, and secondary depressive disorder endured by the Veteran renders her incapacitated.  See Medical Opinion dated in September 2014 from H. Henderson-Gallagin, Ph.D.  

However, this opinion fails to provide sufficient specificity regarding the Veteran's specific psychiatric symptomatology and its onset.  Specifically, Dr. Henderson-Gallagin does not address why, if the Veteran's major depressive disorder was caused by her service connected headache and back disabilities, it onset years after the disabilities onset.  Secondly, while Dr. Henderson-Gallagin ultimately concluded that the Veteran's headaches and back were more likely than not aggravating her major depressive disorder, she did not identify a baseline for the major depressive disorder prior to the alleged aggravation of it.

Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  However, when aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  What such a determination requires is an identification of the baseline of the underlying disability (i.e. the major depressive disorder) prior to it being aggravated.

As such, an additional medical opinion is needed.
Review of the claims file reflects that the Veteran submitted a timely notice of disagreement with respect to a July 2013 determination assigning a 30 percent evaluation for her service-connected head injury residuals with headaches.  See VA Form 21-0958, Notice of Disagreement dated May 29, 2014.  However, the RO has not issued a statement of the case (SOC) that addresses this issue.  In such cases, the appellate process has commenced and the Veteran is entitled to a SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon, 12 Vet. App. at 238.  The matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Because the Veteran's claim for TDIU is inextricably intertwined with the adjudication of her claim for service connection for major depressive disorder, this issue is also remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and her representative should be provided with a SOC on the issue of entitlement to a higher disability rating for service-connected head injury residuals with headaches.  They should also be informed of the requirements to perfect an appeal with respect to this issue, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.

2.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current psychiatric disability, to include major depressive disorder, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current psychiatric disability: a) began during or was otherwise caused by the Veteran's military service, b) was caused by her service connected headache and back disabilities , or c) was permanently aggravated by her service connected headache and back disabilities.  

In doing so, the examiner should specifically address the 2011 VA examiner's opinion and the September 2014 opinion by Dr. Henderson-Gallagin (contained in the January 9, 2015 correspondence in VBMS), as well as the study excerpts she submitted.  A complete rationale should be provided for any opinion expressed.  

If the examiner determines that the Veteran's acquired psychiatric disability was aggravated by the Veteran's service connected headache and/or back disabilities, the examiner should attempt to identify a baseline of the acquired psychiatric disability prior to the aggravation occurring.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


